Citation Nr: 1441512	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  13-03 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for loss of the gallbladder.

2.  Whether the reduction of the disability rating for residuals of prostate cancer from 100 percent to 60 percent, effective September 1, 2011, was proper.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to August 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is in the Veteran's file.

The issue certified on appeal regarding the Veteran's prostate cancer has been recharacterized in accordance with the facts of the case.  


FINDINGS OF FACT

1.  At the hearing in September 2013, prior to the promulgation of a decision, the Veteran requested that the issue of entitlement to service connection for loss of the gallbladder be withdrawn.

2.  The Veteran was diagnosed with prostate cancer and underwent a radical prostatectomy in January 2009.
 
3.  A February 2011 rating decision proposed the reduction of the Veteran's rating for residuals of prostate cancer from 100 to 60 percent.

4.  A May 2011 rating decision reduced the Veteran's rating for residuals of prostate cancer from 100 to 60 percent, effective September 1, 2011.





CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal regarding the claim of service connection for loss of the gallbladder have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for the reduction of the rating for residuals of prostate cancer from 100 percent to 60 percent, effective September 1, 2011, have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 4.115, Diagnostic Code 7528 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A February 2011 letter satisfied the duty to notify provisions.  This letter also explained the rating reduction process, including how to request a hearing and how to submit new evidence.  The claim was subsequently readjudicated, most recently in a January 2013 statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA examinations were conducted in September 2009 and October 2010.  The Veteran contends that re-examination is needed to evaluate the current severity of his voiding dysfunction.  

The Veteran is currently in receipt of the maximum schedular rating for voiding dysfunction.  A higher rating is only available on the basis of renal dysfunction.  As there is no lay or medical evidence of renal dysfunction, re-examination is not needed to decide the claim.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

Loss of the Gallbladder

The Veteran has withdrawn the issue of entitlement to service connection for loss of the gallbladder.  There remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  The Board does not have jurisdiction to review that issue, and dismissal is warranted.

Residuals of Prostate Cancer

In May 2011, the RO reduced the Veteran's rating for his service-connected residuals of prostate cancer effective, September 1, 2011.  The Veteran disagrees with the reduction of his rating.  

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528, a single disability rating of 100 percent is warranted for malignant neoplasms of the genitourinary system.  Moreover, this rating shall continue beyond the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedures with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).

Section 3.105(e) provides that a rating proposing the reduction or discontinuance must be prepared, setting forth all material facts and reasons for the action.  Additionally, the RO must advise the veteran of the proposed rating reduction or discontinuance and afford 60 days in which to present additional evidence showing that compensation should be continued at the present evaluation  level.  If such additional evidence is not received within the 60-day period, the RO is to take final rating action and the award is to be reduced or discontinued as set forth in the proposal.  The Veteran must also be notified that he can have a hearing provided that the request is received within 30 days from the date of the notice.  38 C.F.R. § 3.105(i) (2013).  If a pre-determination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  Id.

In May 2009, the RO granted service connection for prostate cancer and assigned a 100 percent rating. 

A February 2011 rating decision proposed the reduction of the Veteran's rating from 100 to 60 percent based on the results of an October 2009 VA examination.  

In March 2011, the Veteran indicated that he did not agree with the proposed rating reduction.  The Veteran did not, however, request a hearing or submit any evidence.

A May 2011 rating decision reduced the Veteran's rating for residuals of prostate cancer from 100 to 60 percent, effective September 1, 2011, based on the results of the October 2009 VA examination.

The Veteran believes the reduction of the 100 percent rating was not proper.  

The residuals of prostate cancer are rated under Code 7528, which provides for a 100 percent rating upon diagnosis of malignancy and for 6 months following surgery, X-ray, chemotherapy, or other therapeutic procedure.  Thereafter, if there has been no local recurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.  Notably, there is no evidence of local recurrence or metastasis.

The Veteran is currently in receipt of the maximum rating, 60 percent, for voiding dysfunction.  A higher rating is only warranted on the basis of renal dysfunction.

The next higher rating, 80 percent, is warranted for renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.  

There is no lay or medical evidence of renal dysfunction with edema and albuminuria or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  VA and private comprehensive metabolic panels show that BUN and creatinine are within normal limits.  See, e.g., VA exam. reports (Oct. 2009 and Oct. 2010); Private comp. metabolic panel (Apr. 2010).

These findings do not more closely approximate the criteria for an 80 percent rating for renal dysfunction.  

The Veteran's service-connected residuals of prostate cancer result in voiding and erectile dysfunction.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is explicitly contemplated by the rating schedule; the assigned schedular evaluation for the service-connected residuals of prostate cancer is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet.App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

The May 2011 reduction was accomplished in accordance with the regulatory requirements of 38 C.F.R. § 3.105 (e)-(i).  As such, it was proper.

From an evidentiary standpoint, the reduction was proper.


ORDER

The issue of entitlement to service connection for loss of the gallbladder is dismissed.

The appeal of the reduction of the rating for residuals of prostate cancer from 100 percent to 60 percent, effective September 1, 2009, is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


